COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Haley and Beales
Argued at Chesapeake, Virginia


JAMES LAWRENCE SHELTON
                                                             MEMORANDUM OPINION * BY
v.     Record No. 0581-07-1                                  JUDGE RANDOLPH A. BEALES
                                                                    MAY 27, 2008
COMMONWEALTH OF VIRGINIA


                   FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                Charles E. Poston, Judge

                 Harry Dennis Harmon, Jr., for appellant.

                 Joanne V. Frye, Assistant Attorney General (Robert F. McDonnell,
                 Attorney General, on brief), for appellee.


       James Lawrence Shelton (appellant) was convicted following a bench trial of attempted

burglary. 1 The sole issue in this appeal is whether or not the evidence was sufficient to sustain

that conviction. For the reasons that follow, we affirm appellant’s conviction.

                                          I. BACKGROUND

       “Applying well-established principles of appellate review, we must consider the evidence

and all reasonable inferences fairly deducible therefrom in the light most favorable to the

Commonwealth, [as] the prevailing party below.” Walker v. Commonwealth, 272 Va. 511, 513,

636 S.E.2d 476, 477 (2006). That standard requires us to “regard as true all the credible

evidence favorable to the Commonwealth and all fair inferences to be drawn therefrom.” Parks

v. Commonwealth, 221 Va. 492, 498, 270 S.E.2d 755, 759 (1980).


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         Appellant was acquitted of two other charges – burglary and grand larceny – relating to
a separate incident, which occurred on the same night as the attempted burglary at issue here.
       During the late evening hours of August 27, 2006, Johnna and Benjamin Jones had fallen

asleep in the den of their home, which was located at 5441 Orion Avenue in the city of Norfolk.

Johnna Jones (Johnna) described their neighborhood as quiet and explained that the houses are

set far apart with a lot of trees on the lots. Johnna explained that, usually, no one walks around

the neighborhood after 10:00 p.m.

       The front entrance to the Jones residence had two front doors, an outer glass door and an

inner wooden door. On the evening in question, Johnna remembered that the only lights turned

on inside “were at the back of the house.” Johnna also recalled that the front porch light was

turned on, as was a “lantern light in the front near the driveway.” Finally, Johnna stated that her

husband’s van was parked virtually out of sight around the back of the house, and her van was

parked in front and to the side of their house “where it would look like it belonged to the

neighbor.”

       Just before midnight, Johnna awoke and noticed that the family dog was very agitated.

Shortly thereafter, Johnna heard a rattling sound, which she realized was the handle of the inner

wooden front door “being forced,” as she described it. She specifically recalled that she did not

hear anyone knock on the door. Johnna immediately woke up her husband Benjamin and told

him, “Somebody is trying to come in the house.”

       Benjamin Jones (Benjamin) went to the front door, unlocked the dead bolt, and opened

the inner wooden door. Benjamin noticed, as he saw the outer glass door was closing, that

appellant was standing on the front porch. According to Benjamin, appellant “seemed almost to

be caught off guard initially.” Benjamin could tell that appellant had been drinking. Appellant

asked Benjamin if he was “Dave.” Benjamin told appellant that he was not “Dave,” but

appellant asked again if Benjamin was “Dave” from Chesapeake Contracting. Benjamin told

appellant that he was not “Dave,” nor was he associated with “Dave” or Chesapeake Contracting.

                                                -2-
Appellant then left the front porch of the Jones house, and Benjamin watched as appellant, who

was riding a bicycle, stopped at the end of the Joneses’ driveway and studied the house across

the street. After noticing that Benjamin was still watching him, appellant rode away on his

bicycle.

        Appellant testified that he was looking for someone named “Dave” who worked for

Chesapeake Contracting and wanted to see if “Dave” wanted to go drink alcohol. Appellant said

that he knocked on the Joneses’ door. Appellant admitted that he had twelve prior felony

convictions.

        The trial court found appellant guilty of attempted burglary on the Jones residence. An

appeal to this Court followed.

                                             II. ANALYSIS

        When considering the sufficiency of the evidence on appeal, “a reviewing court does not

‘ask itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.’” Crowder v. Commonwealth, 41 Va. App. 658, 663, 588 S.E.2d 384, 387 (2003)

(quoting Jackson v. Virginia, 443 U.S. 307, 318-19 (1979)). “Viewing the evidence in the light

most favorable to the Commonwealth, as we must since it was the prevailing party in the trial

court,” Riner v. Commonwealth, 268 Va. 296, 330, 601 S.E.2d 555, 574 (2004), “[w]e must

instead ask whether ‘any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.’” Crowder, 41 Va. App. at 663, 588 S.E.2d at 387 (quoting

Kelly v. Commonwealth, 41 Va. App. 250, 257, 584 S.E.2d 444, 447 (2003) (en banc)). See

also Maxwell v. Commonwealth, 275 Va. 437, 442, 657 S.E.2d 499, 502 (2008). “This familiar

standard gives full play to the responsibility of the trier of fact fairly to resolve conflicts in the

testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts.” Jackson, 443 U.S. at 319.

                                                  -3-
       Code § 18.2-89 reads: “If any person break and enter the dwelling house of another in

the nighttime with intent to commit a felony or any larceny therein, he shall be guilty of

burglary, punishable as a Class 3 felony.” 2 “An attempt to commit a crime is composed of two

elements: (1) the intent to commit it; and (2) a direct, ineffectual act done toward its

commission. The act must reach far enough towards the accomplishment of the desired result to

amount to the commencement of the consummation.” Barrett v. Commonwealth, 210 Va. 153,

156, 169 S.E.2d 449, 451 (1969).

       Here, the evidence is sufficient to show that appellant attempted to break into the Jones

residence. Appellant approached the house at approximately midnight. The couple’s vans were

parked either behind the house or close to a neighbor’s house, and the interior of the home was

dark or dimly lit. Appellant opened the outer glass door and began trying to force open the inner

wooden door. Although appellant testified that he knocked, credible evidence proved he did not.

Johnna heard appellant rattling the door, which alerted her that “the handle of our wooden door”

was “being forced.” Johnna specifically stated that she did not hear a knock at the door prior to

hearing the sound of the wooden door “being forced.” Her husband Benjamin, whom Johnna

awoke and told, “Somebody is trying to come in the house,” startled appellant when he opened

the inner, wooden door. Once appellant actually left the Jones front porch, he biked down the

driveway and, according to Benjamin, began to study the house across the street. Appellant rode

away only after noticing that Benjamin was still watching him.

       From this evidence, a rational trier of fact could conclude that appellant intended to break

into the Jones residence and, by opening the outer glass door and trying to force open the

wooden inner door, committed direct acts in furtherance of that goal. See Ridley v.


       2
        At oral argument before this Court, appellant conceded that he was indeed convicted of
an attempt to violate Code § 18.2-89.

                                                -4-
Commonwealth, 219 Va. 834, 837, 252 S.E.2d 313, 314 (1979) (“In the absence of evidence

showing a contrary intent, the trier of fact may infer that a defendant’s unauthorized presence in

a house or building of another in the nighttime was with intent to commit larceny.”). The trier of

fact quite reasonably rejected appellant’s contention that he was knocking on the Joneses’ door

in an attempt to find “Dave.” See Marable v. Commonwealth, 27 Va. App. 505, 509-10, 500

S.E.2d 233, 235 (1998) (“In its role of judging witness credibility, the fact finder is entitled to

disbelieve the self-serving testimony of the accused and to conclude that the accused is lying to

conceal his guilt.”). The evidence was, therefore, sufficient to convict appellant of attempted

burglary.

                                            CONCLUSION

       For the foregoing reasons, we affirm.

                                                                                            Affirmed.




                                                 -5-